J-S36005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHABAZZ R. DOW                             :
                                               :
                       Appellant               :   No. 359 EDA 2019

      Appeal from the Judgment of Sentence Entered September 28, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011039-2017


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 25, 2022

        Shabazz R. Dow appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, after entering a guilty plea to

one count each of robbery,1 burglary,2 attempted involuntary deviate sexual

intercourse (IDSI),3 theft by unlawful taking,4 unlawful restraint,5 indecent



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3701(a)(1)(i).

2   18 Pa.C.S.A. § 3502(a)(1)(i).

3   18 Pa.C.S.A. § 901(a)(1).

4   18 Pa.C.S.A. § 3921(a).

5   18 Pa.C.S.A. § 2902(a)(1).
J-S36005-21


exposure,6 terroristic threats,7 indecent assault,8 and corruption of minors.9

After careful review, we vacate the judgment of sentence, and remand for a

new sentencing hearing in accordance with the dictates of this memorandum.

        At the guilty plea hearing, the Commonwealth stated the factual history,

to which Dow agreed, which we now summarize.10 On August 9, 2017, at

approximately 9:30 p.m., the victim and her two young children, E.R., a nine-

year-old female, and A.R., a seven-year-old female, were at their home in

Philadelphia. The victim noticed an unknown black male, later identified as

Dow, enter the home through the front door.

        Dow ran towards the victim, placed a towel over her face, grabbed her

by the head, and threw her to the ground. Dow then told the victim “Shut up,

bitch, I will kill you.” N.T. Guilty Plea Hearing, 6/22/18, at 7. For the next

five hours, Dow remained in the victim’s home. Throughout the event, Dow

frequently commented on the victim’s breasts, reminded her that he had a

gun in his backpack, and would rub himself against the victim’s body while

touching her buttocks. He also demanded that the victim hug and kiss him.



____________________________________________


6   18 Pa.C.S.A. § 3127(a).

7   18 Pa.C.S.A. § 2706(a)(1).

8   18 Pa.C.S.A. § 3126(a)(1).

9   18 Pa.C.S.A. § 6301(a)(1)(i).

10   See N.T. Guilty Plea Hearing, 6/22/18, at 7-12.

                                           -2-
J-S36005-21


     After throwing the victim to the ground, Dow pulled the victim up by her

hair, and told her to turn off the lights in the house. The victim asked what

Dow was going to do to her, and he said, “Don’t worry I’m not going to rape

you.” Id. at 8. However, shortly thereafter, Dow pulled out his penis and

told the victim to “Put your mouth on that.” Id. The victim told Dow that she

did not want to perform oral sex on him, and Dow put his penis back in his

pants and told the victim to take her clothes off. The victim complied, and

Dow put the victim’s clothes into a backpack.

     Dow began asking where the victim’s husband was and when he would

be home. Dow then demanded the victim’s wallet, debit card, and money.

Additionally, Dow asked how much money was in the victim’s bank account

and directed her to log into her bank account. Dow then had the victim call

her credit card company and claim that she was stranded and needed cash,

as well as submit a request that the credit card be approved for cash

withdrawals.   Afterwards, Dow smashed all the remaining phones in the

house.

     Dow forced the victim up the stairs while asking where she kept the

money.    Once upstairs, Dow ordered the victim to take a shower and,

specifically, to wash her hair. After she had showered, Dow instructed the

victim to begin cleaning the home and wipe down any surfaces that Dow had

touched. While Dow followed the victim around the home, he located a cash

box, which he subsequently broke open and took approximately $1,000.00.


                                    -3-
J-S36005-21


       At some point, Dow asked the victim whether she planned to call the

police when he left. The victim responded that she just wanted to go upstairs

and see her children. Dow told the victim to go upstairs and be quiet, and

eventually Dow left the home. As Dow left, he took the victim’s 2016 Kia

Sorrento, approximately $1,300.00 in cash, multiple debit cards, the victim’s

wallet, her iPhone, and Mac computer.

       Eventually, the police were called, and officers pursued Dow in a vehicle

chase and, subsequently, on foot. Dow was arrested shortly thereafter and,

during his statement to police, he confessed to the above-described events.

Dow also volunteered that he repeatedly asked the victim, “Why did you leave

your fucking door unlocked? Do you know w[ha]t people do to little girls?”

Id. at 11.

       Dow was charged, inter alia, with the above-mentioned offenses.11 On

June 22, 2018, Dow entered into a hybrid guilty plea, wherein he agreed to

plead guilty to the above-mentioned offenses, and the remaining offenses

would be nolle prossed.          There was no agreement on sentencing.       On

September 28, 2018, the trial court sentenced Dow to a period of 10 to 20

years in prison for his conviction of robbery, and a consecutive period of 10 to



____________________________________________


11 Dow was also charged with one count each of criminal trespass, 18
Pa.C.S.A. § 3503(a)(1)(ii), receiving stolen property, id. at § 3925(a), simple
assault, id. at § 2701(a), recklessly endangering another person, id. at §
2705, false imprisonment, id. at § 2903(a), harassment, id. at § 2709(a)(1),
and criminal solicitation – IDSI forcible compulsion, id. at § 902(a).

                                           -4-
J-S36005-21


20 years in prison for his conviction of attempted IDSI. At his conviction for

burglary, the trial court sentenced Dow to a consecutive period of 10 to 20

years of probation.   The trial court imposed no further penalty on Dow’s

remaining convictions. Dow was sentenced in the aggregate to a period of 20

to 40 years in prison, followed by 10 to 20 years of probation. The trial court

also determined that Dow was required to register as a Tier III offender under

Pennsylvania’s Sex Offender Registration and Notification Act.        See 42

Pa.C.S.A. §§ 9799.10-9799.41.

      On October 1, 2018, Dow filed a post-sentence motion seeking

reconsideration of his sentence, in which he claimed that his sentence was

manifestly excessive, and the trial court erred by failing to comply with 42

Pa.C.S.A. § 9721(b)’s requirement that it state adequate reasons, on the

record, for imposing a sentence above the guidelines. On January 29, 2019,

the post-sentence motion was denied by operation of law. Dow filed a timely

notice of appeal.   The trial court ordered Dow to file a concise statement

pursuant to Pa.R.A.P. 1925(b). Dow’s counsel filed Rule 1925(b) extension

requests, in which he alerted the trial court that the sentencing hearing and

guilty plea hearing transcripts had not been transcribed.

      At some point, appellate counsel was notified by the court reporters that

no notes of testimony for the sentencing hearing existed.      Then appellate

counsel filed, with the trial court, a Statement in Absence of Transcript

pursuant to Pa.R.A.P. 1923 (where no transcript of proceedings available,


                                     -5-
J-S36005-21


appellant may prepare statement of proceedings from best available means,

including his recollection).

        According to Dow, the disc containing the sentencing hearing transcript

was unreadable and no alternative copy of the transcript existed. Dow’s Rule

1923 statement includes the following:

        In this matter, [c]ounsel timely filed an order for necessary notes
        of testimony when the appeal was filed. Counsel received the
        notes of testimony for [Dow’s] guilty plea (which was tendered on
        June 22, 2018), but never received the notes of testimony for the
        [] sentencing [hearing] (held on September 28, 2018). Upon
        inquiry, counsel was informed that the court reporter responsible
        for the sentencing [hearing] . . . was no longer employed by the
        Court Reporter’s Office, but that another court reporter . . . would
        be transcribing [the sentencing hearing]. After further inquiries,
        and after some delay occasioned by the disruption in the First
        Judicial District’s email system, counsel was informed that the disc
        containing the notes of testimony for [Dow]’s sentencing was
        unreadable and that the notes are therefore unable to be
        transcribed.

Statement in Absence of Transcript Pursuant to Pa.R.A.P. 1923, 7/22/19, at

1-2 (unpaginated). Counsel also represented that he contacted Dow’s trial

counsel, reviewed various memos and documents filed with the trial court,

and attached a proposed statement of evidence to the Rule 1923 statement.

Id. at 2 (unpaginated); see also id., at 3-4 (unpaginated). In the proposed

statement of evidence, appellate counsel included a report, authored by May

Archer,12 that had been accepted by the trial court at Dow’s sentencing




____________________________________________


12   May Archer is a social worker employed with the public defender’s office.

                                           -6-
J-S36005-21


hearing, which contained Dow’s social history, childhood life, mental health

diagnoses, substance abuse, and his family history. Id. at 3-4, 8-14.

      In its response, the Commonwealth indicated that the Commonwealth

was similarly unable to locate a copy of the sentencing transcript.        See

Commonwealth’s Response, 8/2/19, at 2. Additionally, the Commonwealth

indicated that the assistant district attorney who was present at Dow’s

sentencing hearing no longer worked for the office. Id. Further, although the

Commonwealth did not object, it was “unable to verify the accuracy of [Dow]’s

statement of evidence” and, thus, relied upon the trial court’s recollection and

notes of the sentencing hearing in addition to Dow’s PSI. Id.

      Shortly thereafter, Dow filed a supplemental Rule 1923 motion, in which

the Commonwealth joined, whereby the parties requested to supplement the

existing Rule 1923 statement with the offense gravity scores (OGS) for

attempted IDSI, robbery, and burglary. On January 13, 2021, the trial court

granted Dow’s supplemental Rule 1923 motion and determined that Dow had

an OGS of 11 for attempted IDSI, 10 for robbery, and 10 for burglary. See

Order, 1/13/21. In the same order, the trial court clarified that Dow had pled

guilty to a single count of robbery under section 3701(a)(1)(ii)-(iii).    See

Order, 1/13/21.

      On appeal, Dow’s appellate counsel became aware that the guilty plea

transcript was still absent from the record before this Court, and on July 31,

2021, filed an Application for Correction of the Original Record, in which he


                                     -7-
J-S36005-21


requested permission to supplement the certified record with the transcripts.

See Application for Correction of the Original Record, 7/31/21, at ¶ 2.13 On

August 11, 2021, this Court granted the application.          Subsequently, on

October 10, 2021, Dow’s appellate counsel filed a second Application for

Correction of the Original Record, in which he requested to supplement the

certified record with Dow’s PSI, mental health evaluation, and prior record

score. See Application for Correction of the Original Record, 10/8/21, at ¶¶2-

3. On October 22, 2021, this Court granted Dow’s application. Both Dow and

the trial court have complied with Pa.R.A.P. 1925.

       On appeal, Dow raises the following issues for our review:

       [1.] Did not the court err and abuse its discretion by sentencing
       [Dow] to above-guideline sentences while failing to state its
       reasons for imposing such sentences?

       [2.] Did not the court err by imposing separate sentences of guilt
       with no further penalty for the charges of theft by unlawful taking,
       unlawful restraint, indecent exposure, terroristic threats, indecent
       assault[,] and corruption of minors where, pursuant to 18
       Pa.C.S.[A.] § 3502(d), a defendant sentenced for a burglary
       conviction may not be separately sentenced for offenses “which it
       was his intent to commit after the burglarious entry?”

       [3.] Did not the court err by imposing a separate sentence of guilt
       with no further penalty for the charge of theft by unlawful taking,


____________________________________________


13 We observe that, in this filing, appellate counsel attached the guilty plea
hearing transcript, and a separate hearing transcript dated December 19,
2019, which is not the sentencing hearing. See id. at Exhibit A-B. Our review
of the December 19, 2019 hearing, indicates that it was conducted by the trial
court in order to state that, in sentencing Dow, it had considered his PSI,
mental health evaluation, and prior record score.          See N.T. Hearing,
12/19/19, at 3.

                                           -8-
J-S36005-21


      as this offense should have merged as a lesser-included offense
      for sentencing purposes with the charge of robbery?

Brief for Appellant, at 4.

      In his first claim, Dow contends that his own Rule 1923 statement is

insufficient and an inadequate substitute for the missing sentencing transcript,

because, pursuant to section 9721(b), the Rule 1923 statement cannot meet

the requirements that a trial court shall place its reasons on the record, in

open court, for deviating from the sentencing guidelines. Brief for Appellant,

at 13-14. In particular, Dow argues that the trial court deviated upwards from

the sentencing guidelines and that, without a sentencing transcript, it is

impossible for this Court to adequately review the trial court’s rationale for its

deviation. Id. at 14-15. The Commonwealth, in its brief, concedes that the

existing record does not reveal any reasons that the trial court relied upon in

its deviation from the sentencing guidelines. See Commonwealth’s Brief, at

8-9. Additionally, both Dow and the Commonwealth request that this Court

vacate Dow’s judgment of sentence and remand for the trial court to conduct

a new sentencing hearing at which it can place its reasons on the record. Brief

for Appellant, at 15; see also Commonwealth’s Brief, at 8-9.

      Initially, we must determine whether the absent sentencing transcript

impedes our review and, if so, whether the subsequent Rule 1923 statement

cures this defect. We acknowledge that “[t]he burden of obtaining transcripts

from the proceedings falls squarely on the appellant.” See Commonwealth

v. Harvey, 32 A.3d 717, 721 (Pa. Super. 2011) (citing Pa.R.A.P. 1911(a)).

                                      -9-
J-S36005-21


      However, when the situation arises where there is no transcript

available, at no fault of the appellant, Rule 1923 provides:

      If no report of the evidence or proceedings at a hearing or trial
      was made, or if a transcript is unavailable, the appellant may
      prepare a statement of the evidence or proceedings from the best
      available means, including his recollection. The statement shall
      be served on the appellee, who may serve objections or propose
      amendments thereto within ten days after service. Thereupon[,]
      the statement and any objections or proposed amendments shall
      be submitted to the lower court for settlement and approval and
      as settled and approved shall be included by the clerk of the lower
      court in the record on appeal.

Pa.R.A.P. 1923 (emphasis added). “The theory that underlies Rule 1923 is

that a verbatim transcript of proceedings is not necessarily a condition

precedent to meaningful appellate review, so long as the appellate court has

an ‘equivalent picture’ of what happened.” Harvey, 32 A.3d at 721.

      “Meaningful review does not require, per se, a complete [] transcript.”

Commonwealth v. Burrows, 550 A.2d 787 (Pa. Super. 1988); see also

Commonwealth v. Lesko, 15 A.3d 345, 410-11 (Pa. 2011) (“[T]he absence

of notes does not generate some instantaneous, meritorious claim for relief.”).

Additionally, “Rule 1923 does not contemplate that appellate counsel must

single-handedly reconstruct the record.” Burrows, 550 A.2d at 789.

      Instantly, as discussed above, Dow filed a Rule 1923 statement. See

Rule 1923 Statement, 7/22/19, at 1-4 (unpaginated). On August 8, 2019,

the Commonwealth filed its response, in which it did not contest the factual

statement in Dow’s Rule 1923 statement. See Commonwealth’s Response,

8/8/19, at 1-2. In addition, the Commonwealth likewise stated that it was

                                    - 10 -
J-S36005-21


unable to locate a copy of the sentencing transcript and deferred to the trial

court’s recollection of the sentencing hearing. Id.

      On September 25, 2020, Dow filed a motion to supplement his Rule

1923 statement, in which the Commonwealth joined.                See Motion to

Supplement, 9/25/20, at 1-2 (unpaginated).          The parties agreed to the

following OGS for Dow’s convictions: robbery – 10, burglary – 10, attempted

IDSI – 11. Id. On January 13, 2021, the trial court issued an order, in which

it accepted Dow’s Rule 1923 statement and his supplemental Rule 1923

statement. See Order, 1/13/21, at 1.

      Additionally, both Dow and the Commonwealth agreed that the

sentencing guideline ranges for attempted IDSI were 72 – 90 months

(standard range), and 102 months (top end of the aggravated range), and for

both robbery and burglary 60 – 71 months (standard range) and 83 months

(top end of the aggravated range). See Motion to Supplement, 9/25/20, at

1-2; Brief for Appellant, at 11, 13; Commonwealth’s Brief, at 8-9. However,

in its opinion, the trial court asserts that, “[Dow] had a prior record [score] of

five (5) with a guideline sentence of up to eighty-nine (89) years of

incarceration.”   Trial Court Opinion, 3/11/21, at 8.    The trial court further

stated that Dow’s sentence was “ultimately, . . . mitigated below the

guidelines.” Id. (emphasis added).

      Despite the best efforts of the parties and the trial court, we are

constrained to conclude that the record before us does not contain any reasons


                                     - 11 -
J-S36005-21


for the trial court’s deviations from the guidelines.           See 42 Pa.C.S.A. §

9721(b); see also Commonwealth v. Hill, 66 A.3d 365, 370-72 (Pa. Super.

2013) (in deviating from sentencing guidelines, trial court must demonstrate

that it understood suggested ranges for sentencing guidelines and provide

statement      of   reasons      pursuant      to   section   4721(b));   see   also

Commonwealth v. Beatty, 227 A.3d 1277, 1289 (Pa. Super. 2020) (42

Pa.C.S.A. § 9721(b) does not require sentencing court to evoke “magic words”

but sentencing court must demonstrate understanding of sentencing

guidelines).     We further conclude that, through no fault of Dow’s, the

sentencing transcript is unavailable, this defect cannot be cured by the Rule

1923 statement and its supplement, and Dow’s discretionary aspects of

sentencing claim is wholly unreviewable on appeal.             We, therefore, vacate

Dow’s judgment of sentence and remand for a new sentencing hearing, at

which the trial court shall place its reasons for Dow’s sentence on the record.14




____________________________________________


14 Moreover, we note that, as highlighted above, there is a discrepancy as to
the correct guideline ranges of Dow’s sentences, which the trial court shall
rectify upon remand. Indeed, our review of the record reveals that the 89-
year guideline, referenced by the trial court, appears to be the maximum
possible sentence if Dow had been sentenced to consecutive statutory
maximum sentences on each count. See N.T. Guilty Plea Hearing, 6/22/18,
at 6 (trial court informed Dow possible statutory maximum sentence 89 years
and $120,000.00); see also Written Guilty Plea Colloquy, 6/22/18, at 1
(outlining Dow’s possible statutory maximum sentences of 89 years and
$120,000.00). This discrepancy further supports the need to remand this
case, and direct the trial court to accurately state the applicable sentencing
guidelines at the new sentencing hearing. See Hill, supra; Beatty, supra.

                                          - 12 -
J-S36005-21


      Nevertheless, our review does not end there.       Dow has raised two

additional claims, in which Dow asserts that various offenses should have

merged for sentencing purposes and that the trial court sentenced him illegally

by imposing no further penalty. See Brief for Appellant, at 15, 19.

      In his first merger claim, Dow contends that his convictions for theft by

unlawful taking, unlawful restraint, indecent exposure, terroristic threats,

indecent assault, and corruption of minors, should have merged, for

sentencing purposes, with his burglary conviction pursuant to 18 Pa.C.S.A. §

3502(d), pertaining to the multiple convictions after burglarious entry. Brief

for Appellant, at 15-19.

      Our standard of review is well-settled. “A claim that crimes should have

merged for sentencing purposes raises a challenge to the legality of the

sentence.   Therefore, our standard of review is de novo and our scope of

review is plenary.”   Commonwealth v. Quintua, 56 A.3d 399, 400 (Pa.

Super. 2012). Merger of sentences is generally governed by section 9765 of

the Sentencing Code, which provides:

      § 9765. Merger of sentences

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.

42 Pa.C.S.A. § 9765. Further, regarding burglary, the Crimes Code provides

that “[a] person may not be sentenced both for burglary and for the offense


                                    - 13 -
J-S36005-21


which it was his intent to commit after the burglarious entry or for an attempt

to commit that offense, unless the additional offense constitutes a felony of

the first or second degree.” 18 Pa.C.S.A. § 3502(d).

       Regarding his first claim, burglary is defined, in relevant part, by the

Crimes Code:

       § 3502. Burglary

       (a) Offense defined.--A person commits the offense of burglary
       if, with the intent to commit a crime therein, the person:

          (1)(i) enters a building or occupied structure, or separately
          secured or occupied portion thereof, that is adapted for
          overnight accommodations in which at the time of the offense
          any person is present and the person commits, attempts or
          threatens to commit a bodily injury crime therein[.]

18 Pa.C.S.A. § 3502(a).15

       Unfortunately, due to the above-described discrepancies in the record,

we cannot accurately determine whether the trial court made any specific

findings, regarding burglary, at Dow’s sentencing hearing.16 We acknowledge

____________________________________________


15 Initially, we observe that Dow does not assert that the statutory elements
of indecent assault, indecent exposure, terroristic threats, theft by unlawful
taking, corruption of minors, and unlawful restraint merge with the statutory
elements of burglary and, accordingly, we do not engage in that analysis.

16 We acknowledge that the trial court states, in its opinion, that it was Dow’s
intent to commit theft by unlawful taking and that, accordingly, his sentence
for that offense should be vacated. See Trial Court Opinion, 3/11/18, at 5.
However, the Commonwealth expressly contested this determination and
claims that it was clearly evidenced that Dow’s intent was to commit a
robbery. See Commonwealth’s Brief, at 10. We can find no support for either
of these conclusions in the record before us, due in large part to the facts that
(Footnote Continued Next Page)


                                          - 14 -
J-S36005-21


that the burglary statute prohibits separate sentences “unless the additional

offense constitutes a felony of the first or second degree.” See 18 Pa.C.S.A.

§ 3502(d). However, because the record in this case is deficient and prevents

adequate review of the trial court’s determinations at sentencing, we decline

to determine which, if any, of the above-mentioned offenses are subject to 18

Pa.C.S.A. § 3502(d).        Rather, upon remand, we direct the trial court to

determine, on the record, which, if any, of Dow’s convictions were the object

of his burglarious entry.

       Regarding Dow’s second merger claim, Dow argues that his convictions

of theft by unlawful taking and robbery should have merged for sentencing

purposes because theft by unlawful taking is a lesser included offense of

robbery, pursuant to section 9765. Id. at 19.

       Robbery is defined, in relevant parts, by the Crimes Code as follows:

       § 3701. Robbery

       (a) Offense defined.--

          (1) A person is guilty of robbery if, in the course of committing
          a theft, he:

              (i) inflicts serious bodily injury upon another;

              (ii) threatens another with or intentionally puts him in fear
              of immediate serious bodily injury;



____________________________________________


the trial court made no factual findings in this regard at the guilty plea hearing
and the sentencing transcript is unavailable. See N.T. Guilty Plea Hearing,
6/22/18, 1-15.

                                          - 15 -
J-S36005-21


             (iii) commits or threatens immediately to commit any felony
             of the first or second degree

                                  *     *      *

         (2) An act shall be deemed “in the course of committing a theft”
         if it occurs in an attempt to commit theft or in flight after the
         attempt or commission.

18 Pa.C.S.A. §§ 3701(1), (2).

      The Crimes Code defines theft by unlawful taking, in relevant part, as

follows: “(a) Movable Property.--A person is guilty of theft if he unlawfully

takes, or exercises unlawful control over, movable property of another with

intent to deprive him thereof.” Id. at § 3921(a).

      Based upon record before this Court, and in light of our disposition, we

similarly decline to address this merger claim. Initially, the record reflects

that Dow was charged with, and pled guilty to, robbery under subsection

(a)(1)(i).   See Criminal Information, 1/10/18, at 1, 4 (unpaginated); N.T.

Guilty Plea Hearing, 6/22/18, at 4-6, 13 (Dow pled guilty to robbery as

charged); Trial Disposition and Dismissal Form, 6/22/18, at 1; see generally

Order of Sentence, 9/28/18.

      However, Dow’s own supplement to his Rule 1923 statement indicates

that Dow was incorrectly charged under subsection (a)(1)(i). See Motion to

Supplement, 9/25/20, at 2 (“[I]t appears [Dow] pled to robbery under 18

Pa.C.S.A. § 3701(a)(1)(ii) and [id. at] (a)(1)(iii) . . . [a]ccordingly it is

requested that the [Rule 1923 statement] be supplemented with this

information, and that the record be clarified to reflect the proper sections of

                                      - 16 -
J-S36005-21


the charge of robbery.”) (emphasis added).              Additionally, both the

Commonwealth and trial court agreed with Dow’s Rule 1923 statement. See

id. at 1 (wherein Commonwealth agreed with motion to supplement); see

also Order, 1/13/21, at 1 (“[T]o the extent that the record anywhere indicates

otherwise (including, specifically in the sentencing order for this case), it is

clarified that [Dow] was charged with the offense of Robbery under 18

Pa.C.S.A. § 3701(a)(1)(ii) and § 3701(a)(1)(iii), and pled guilty to that offense

under those sections.”).

      At the outset, we observe that the trial court lacked jurisdiction to

amend the robbery subsection within the sentencing order. See 42 Pa.C.S.A.

§ 5505 (“Except as otherwise provided or prescribed by law, a court upon

notice to the parties may modify or rescind any order within 30 days after its

entry, notwithstanding the prior termination of any term of court, if no appeal

from such order has been taken or allowed.”) (emphasis added); see

also Commonwealth v. Quinlan, 639 A.2d 1235, 1238 (Pa. Super. 1994)

(generally, trial courts lack jurisdiction to modify judgment of sentence once

appeal is taken); Cf. Commonwealth v. Klein, 781 A.2d 1133, 1135-36 (Pa.

2001) (trial court could amend order of sentence while appeal pending, where

patent error occurred and sentencing transcript clearly reflected patent error).

      Instantly, we observe that the trial court, in its January 13, 2021, order,

stated that “to the extent that the record anywhere indicates otherwise

(including, specifically in the sentencing order for this case), it is


                                     - 17 -
J-S36005-21


clarified that [Dow] was charged with the offense of Robbery under 18

Pa.C.S.A. § 3701(a)(1)(ii) and § 3701(a)(1)(iii), and pled guilty to that offense

under those sections.” Order, 1/13/21, at 1 (emphasis added). However,

there is no sentencing transcript for us to review regarding the subsections of

the robbery offense under which Dow pled guilty.        Rather, the guilty plea

transcript indicates that Dow pled guilty to a single count of robbery, as

charged. See N.T. Guilty Plea Hearing, 6/22/18, at 4-6, 13. Additionally,

our review of the criminal information, order of sentence, and trial disposition

form reveal that Dow was charged with robbery under subsection (a)(1)(i).

See Criminal Information, 1/10/18, at 1, 4 (unpaginated); Trial Disposition

and Dismissal Form, 6/22/18, at 1; Order of Sentence, 9/28,18. Accordingly,

we discern no patent error and, thus, we are constrained to determine that

the trial court lacked jurisdiction to amend the sentencing order after Dow had

filed his timely notice of appeal. See 42 Pa.C.S.A. § 5505; Quinlan, supra.

      Nevertheless, in light of our disposition, the trial court may, upon

remand, correct the alleged deficiency in Dow’s robbery conviction. However,

we emphasize, that the record reveals Dow pled guilty to a single count of

robbery, not two. See Criminal Information, 1/10/18, at 1, 4 (unpaginated);

N.T. Guilty Plea Hearing, 6/22/18, at 4-6, 13; Trial Disposition and Dismissal

Form, 6/22/18, at 1; Order of Sentence, 9/28/18, at 1; see also Motion to

Supplement, 9/25/20, at 2 (wherein the parties agreed that Dow pled guilty

to one count of robbery, albeit under wrong subsubsection). Therefore, we


                                     - 18 -
J-S36005-21


caution the trial court that subsubsections (a)(1)(ii) and (iii) constitute two

separate counts of robbery.

      Accordingly, because Dow only pled guilty to a single count of robbery,

and there is a conflict as to which subsection Dow pled guilty under, we decline

to engage in this merger analysis. Therefore, upon remand, we direct the

parties and the trial court to correct this error, if any, so that the record clearly

reflects the correct subsection(s) and/or counts of robbery. Moreover, upon

remand, the parties and the trial court shall fully develop the record with

regard to which charges, if any, merge with the corrected robbery subsection.

      In summary, we vacate Dow’s judgment of sentence, and we remand

for a new sentencing hearing at which the trial court shall determine which, if

any, of Dow’s convictions were the intent of his burglarious entry pursuant to

18 Pa.C.S.A. § 3502(d).      Additionally, the parties and the trial court shall

determine which subsection of robbery Dow pled guilty to, and, if necessary,

shall amend the single robbery subsection. Furthermore, the parties and the

trial court shall develop the record with regard to which offenses, if any, merge

with the corrected robbery subsection. Finally, the trial court shall place upon

the record its reasons for deviating from the sentencing guidelines in

accordance with 42 Pa.C.S.A. § 9721(b).

      Judgment of sentence vacated.         Case remanded for new sentencing

hearing in accordance with dictates of this memorandum.                 Jurisdiction

relinquished.


                                       - 19 -
J-S36005-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2022




                          - 20 -